Metcalf, J.
The plaintiffs do not contest the validity of Stearns’s discharge under the insolvent laws, and they ask for judgment against Barnard only. They admit that the infancy of Barnard was originally a good defence for him ; but they contend that he has deprived himself of that defence, by rat*375ifying the partnership, since he came of age, and has thereby ratified the notes in suit. The grounds taken by the plaintiffs in argument are these: That when a minor disaffirms a partnership, he is entitled only to the sum which he put in, and is remitted only to his original rights; that Barnard, by retaining the $1100 note and the $90 in money, after he came of age, and by proving that note against the insolvent estate of Stearns, has admitted the validity of the partnership, and shown that it was only dissolved, and not disaffirmed ; that by receiving, as profits of the partnership, $290 more than he put into it, and retaining that sum after he came of age, he has ratified the partnership, and become liable for the partnership debts, contracted before the dissolution, including the notes on which he is now sued. But we are of opinion that there has been no such ratification by Barnard, in any way, as makes him liable to pay these notes. No authority has been cited, and we know of no principle, which goes to such an extent. The case of Miller v. Sims, 2 Hill’s (S. C.) Rep. 479, cited by the plaintiffs’ counsel, affirms this doctrine only; viz., that if a party, who was a member of a firm, during his infancy, does in any manner concur in carrying on the partnership, or receives profits from it, after he comes of age, it amounts to a confirmation, and renders him liable on a partnership note given during his minority. This certainly .goes beyond the decision in Goode v. Harrison, 5 Barn. & Ald. 147, and beyond any other decision that has come to our knowledge. But if we admit its correctness, still it does not reach the present case. Barnard is not shown to have concurred in carrying on the partnership, or to have received any profits from it, since his majority. Whatever he received was received while he was an infant.
We are not aware that any case has gone further, on the subject now before us, than Boyden v. Boyden, 9 Met. 519. In that case it was held, that if an infant buys goods on credit, and retains and uses them for his own purposes, for an unreasonable time after he comes of age, without restoring them to the seller, or giving him notice that he intends to rescind the contract, it operates as a ratification of the contract, and *376renders him liable in an action for the price of the goods. But that case does not support the claim made by the plaintiffs in the present case. In that case, the defendant, after he came of age, retained and used another’s property, for which he had paid nothing; and it was held, that he must pay for it. It would have been otherwise, if he had sold or wasted the property, during his minority. In such case, his infancy would have been a good defence. In the present case, the defendant Barnard, while under age, sold to his partner such of the goods, for which the notes in suit were given, as were not. previously sold by the firm, and also all the other goods of the firm, and received, partly in money, and partly in a note, the amount which he at first put in, with such a profit thereon as his partner was willing to allow him. By retaining the note after he came of age, he seems to have ratified, if any thing, the dissolution of the partnership, rather than the partnership itself.
Judgment for the defendants.